Case 1:20-cv-22032-DPG Document 22 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 20-22032-CIV-GAYLES/REID

   CHRISTOPHER J. MOORE,

                           Petitioner,

   v.

   JOSE COLON, Warden, et al.,

                           Respondent.
                                                     /

        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on the Report of Magistrate Judge Recommending

  Dismissal of Habeas Petition – 28 U.S.C. § 2241 (the “Report”) [ECF No. 17]. Petitioner filed a pro

  se federal habeas corpus petition pursuant to 28 U.S.C. §§ 2241-43, 28 U.S.C. § 2254, and the All

  Writs Act, 28 U.S.C. § 1651. Petitioner seeks an Order from the Court directing his release from the

  custody of the Florida Department of Corrections to home confinement or indefinite suspension of

  his state prison sentence due to the Covid-19 pandemic. [ECF No. 1]. The matter was referred to

  Magistrate Judge Reid for a ruling on all pre-trial non-dispositive matters and for a Report and

  Recommendation on any dispositive matters. [ECF No. 2]. The Report recommends that the Court

  dismiss the petition because a § 2241 petition is not the proper vehicle for Petitioner to challenge the

  conditions of his confinement and that dismissal should be without prejudice to Plaintiff refiling his

  claims under § 1983. To the extent Petitioner’s claims can be viewed as a proper challenge to the

  execution of his state sentence, and therefore properly brought under § 2241, the Report still recom-

  mends dismissal as Petitioner has failed to exhaust administrative remedies. The Report also finds

  that § 2254 does not authorize Petitioner’s release from custody, and the Court lacks jurisdiction to
Case 1:20-cv-22032-DPG Document 22 Entered on FLSD Docket 09/30/2020 Page 2 of 2



  grant mandamus relief pursuant to § 1651. Petitioner has timely objected to the Report. [ECF Nos.

  20, 21]. 1

          A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).

          The Court has conducted a de novo review of the record and agrees with Judge Reid’s well-

  reasoned analysis and conclusion that the Petition should be dismissed without prejudice. Ac-

  cordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

          (1)      Judge Reid’s Report [ECF No. 17] is AFFIRMED AND ADOPTED and

                   incorporated into this Order by reference;

          (2)      Petitioner’s Federal Habeas Corpus Petition [ECF No. 1] is DISMISSED without

                   prejudice; and

          (3)      This case shall be CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of September, 2020.



                                                     ________________________________
                                                     DARRIN P. GAYLES
                                                     UNITED STATES DISTRICT JUDGE

  1
   On September 29, 2020, Petitioner moved to amend his objections after he realized that his original objections
  contained “errors and misspelled words.” [ECF No. 21]. In conducting its review, the Court reviewed the Amended
  Objections as requested by Petitioner.

                                                        2
